Judgment of the Supreme Court, Kings County, rendered June 4, 1965 on resentence and order of the same court, dated June 12, 1965, affirmed. We find no merit to the claim that the Supreme Court lacked jurisdiction to resentence the defendant. We also find no merit to the claim that an arrest of judgment can be based on the failure to advise a defendant that a felony conviction may result in greater punishment if another felony is committed at a future date. Christ, P. J., Rabin, Hopkins and Munder, JJ., concur. (Beldock, P. J., deceased.)